EXHIBIT 99.1 Unaudited Pro Forma Condensed Combined Financial Information The accompanying unaudited pro forma condensed combined financial statements present the pro forma combined financial position and results of operations of the combined company based upon the historical financial statements of National Penn Bancshares, Inc. and KNBT Bancorp, Inc., after giving effect to the merger and adjustments described in the accompanying footnotes, and are intended to reflect the impact of the KNBT merger on National Penn.The accompanying unaudited pro forma condensed combined financial statements are based upon the historical financial statements and have been developed from (a) the audited consolidated financial statements of National Penn contained in its Annual Report on Form 10-K for the fiscal year ended December 31, 2007, and (b) the audited consolidated financial statements of KNBT for the year ended December 31, 2007 contained in this Amendment No. 1 to Form 8-K.The unaudited pro forma condensed combined financial statements are prepared using the purchase method of accounting, with National Penn treated as the acquirer and as if the merger with KNBT had been consummated on December 31, 2007 for purposes of preparing the unaudited condensed combined balance sheet as of December 31, 2007, and on January 1, 2007 for purposes of preparing the unaudited condensed combined statement of operations for the year ended December 31, 2007. National Penn is in the process of evaluating the third-party valuation of certain KNBT assets and liabilities, including property and equipment and intangible assets.Given the size and timing of the KNBT merger, the amount of certain assets and liabilities presented are based on preliminary valuations and are subject to adjustment as additional information is obtained and the third-party valuation is finalized.The primary areas of the purchase price allocation that are not finalized relate to fair values of property and equipment, intangibles, liabilities, goodwill and the related tax impact of adjustments to these areas of the purchase price allocation.However, as indicated in the notes to the unaudited pro forma condensed combined financial statements, National Penn has made certain adjustments to the December 31, 2007 historical book values of the assets and liabilities of KNBT to reflect certain preliminary estimates of the fair values necessary to prepare the unaudited pro forma condensed combined financial statements.Any excess purchase price over the historical net assets of KNBT, as adjusted to reflect estimated fair values, has been recorded as goodwill.Actual results may differ from these unaudited pro forma condensed combined financial statements once National Penn has determined the final purchase price for KNBT and has completed the valuation studies necessary to finalize the required purchase price allocations.There can be no assurance that such finalization will not result in material changes. The unaudited pro forma condensed combined financial information does not include the financial information of Christiana because inclusion of those financial statements would not be materially significant to the information presented. The accompanying unaudited pro forma condensed combined financial statements are provided for illustrative purposes only and do not purport to represent what the actual consolidated results of operations or the consolidated financial position of National Penn would have been had the KNBT merger occurred on the dates assumed, nor are they necessarily indicative of future consolidated results of operations or consolidated financial position.The unaudited pro forma condensed combined financial statements do not include the realization of potential cost savings from operating efficiencies or restructuring costs anticipated to result from the KNBT merger.The unaudited pro forma condensed combined financialstatements should be read in conjunction with the separate historical consolidated financial statements and accompanying notes of National Penn and KNBT. 7 NATIONAL PENN BANCSHARES, INC. UNAUDITED PRO FORMA COMBINEDBALANCE SHEET DECEMBER 31, 2007 (Dollars in thousands, except share and per share data) Pro Forma Combined (Dollars in thousands, except per share data) Pro Forma National Penn / National Penn KNBT Adjustments KNBT ASSETS Cash and due from banks $ 104,292 $ 57,816 $ 162,108 Interest bearing deposits in banks 7,228 1,358 8,586 Total cash and cash equivalents 111,520 59,174 - 170,694 Investments held to maturity 243,595 27,019 2,349 (c) 272,963 Investment securities available for sale, at fair value 1,137,426 644,404 1,781,830 Loans and leases held for sale 3,823 4,088 7,911 Loans and leases, net of allowance for loan and lease losses 3,816,533 1,848,574 (34,464 ) (c) 5,630,643 Premises and equipment, net 61,214 45,986 4,470 (c) 111,670 Accrued interest receivable 26,430 10,091 36,521 Bank owned life insurance 102,407 81,858 184,265 Goodwill 261,552 109,865 (109,865 ) (d) 246,516 (d) 508,068 Core deposit and other identified intangibles, net 16,160 26,460 (26,460 ) (d) 25,265 (d) 41,425 Unconsolidated investments under the equity method 11,490 - 11,490 Other assets 32,271 32,571 5,298 (d) 70,140 Total Assets $ 5,824,421 $ 2,890,090 $ 113,109 $ 8,827,620 LIABILITIES AND SHAREHOLDERS' EQUITY Non-interest bearing deposits $ 522,716 $ 199,146 $ 721,862 Interest bearing deposits 3,423,447 1,760,711 5,007 (c) 5,189,165 Total Deposits 3,946,163 1,959,857 5,007 5,911,027 Securities sold under repurchase agreements and federal funds purchased 484,223 205,092 689,315 Short-term borrowings 12,800 28,000 40,800 Long-term borrowings 617,183 309,660 8,702 (c) 935,545 Subordinated debt 139,997 - 139,997 Accrued interest payable and other liabilities 60,108 33,073 6,982 (a) 100,163 Total Liabilities 5,260,474 2,535,682 20,691 7,816,847 Shareholders' equity Preferred stock, no stated par value; authorized 1,000,000 shares, none issued - - - Common stock 491,011 330 (330 ) (b) 446,826 (a) 937,837 Additional paid-in capital - 341,756 (341,756 ) (b) - Retained earnings 85,242 133,980 (133,980 ) (b) 85,242 Accumulated other comprehensive (loss) income (4,281 ) (4,013 ) 4,013 (b) (4,281 ) Treasury stock at cost (8,025 ) (117,645 ) 117,645 (b) (8,025 ) Total Shareholders' Equity 563,947 354,408 92,418 1,010,773 Total Liabilities and Shareholders' Equity $ 5,824,421 $ 2,890,090 $ 113,109 $ 8,827,620 8 The following notes discuss the pro forma adjustments associated with the unaudited pro forma combined consolidated balance sheet of National Penn as of December 31, 2007 (Dollars in thousands, except share and per share information): (a)The merger will be accounted for using the purchase method of accounting in accordance with SFAS No. 141. The merger of National Penn and KNBT is a stock for stock merger set using an exchange ratio of 1:1.03.The purchase price for KNBT common shares was set on the date of announcement and no adjustments to that purchase price will be made for changes in National Penn stock price.An average National Penn’s stock price for 2 days before and after the announcement of the merger was used for purposes of determining the purchase price for KNBT’s common shares.The total purchase price was derived as follows: KNBT common shares outstanding as of December 31, 2007 26,540,488 Exchange ratio 1.03 National Penn shares to be issued as consideration 27,336,703 Average per share stock price for National Penn shares to be issued in the merger 15.95 Purchase price for KNBT common shares $ 436,020 Additional value ascribed to KNBT stock options that vest upon the merger date 10,806 Total value of the equity issued in the merger $ 446,826 Estimated fees and expenses directly related to the merger (1) 6,982 Total purchase price $ 453,808 (1) Estimated fees and expenses include investment banking fees, legal fees and the additional costs to terminate the KNBT ESOP plan upon completion of the merger. (b) Elimination of KNBT equity balances (c) SFAS No. 141 requires that the total purchase price consideration for KNBT is calculated using the fair value of the assets acquired and liabilities assumed in the merger.These adjustments relate to theestimated fair values of the KNBT assets acquired and liabilities assumed at December 31, 2007. (d) The calculation of goodwill is as follows: Total purchase price $ 453,808 Equity of KNBT (354,408 ) Fair value adjustment (note (c)) 41,354 KNBT historical goodwill 109,865 KNBT historical core deposit and other identifiable intangibles 26,460 Identifiable core deposit intangibles, net (2) (25,265 ) Deferred taxasset for fair values and core deposit intangibles (3) (5,298 ) Goodwill $ 246,516 (2)Estimated based core deposit balances of KNBT as of December 31, 2007, net of historical KNBT core deposit intangibles of $18.04 million. (3)Utilization of a 35% tax rate 9 NATIONAL PENN BANCSHARES, INC. UNAUDITED PRO FORMA COMBINED INCOME STATEMENT FOR THE YEARENDED DECEMBER 31, 2007 (Dollars in thousands, except per share data) (Dollars in thousands, except per share data) National Penn KNBT Pro Forma Adjustments Pro Forma Combined National Penn/KNBT INTEREST INCOME Loans and leases, including fees $ 271,032 $113,274 $10,505 (a) $394,811 Investment securities Taxable 39,435 36,456 (920) (b) 74,971 Tax-exempt 24,753 - - 24,753 Federal funds sold and deposits in banks 253 1,261 - 1,514 Total interest income 335,473 150,991 9,585 496,049 INTEREST EXPENSE Deposits 123,944 57,248 (4,058) (c) 177,134 Securities sold under repo & fed funds purchased 19,170 5,276 - 24,446 Short-term borrowings 167 - - 167 Long-term borrowings 36,172 19,163 (2,675) (d) 52,660 Total interest expense 179,453 81,687 (6,733) 254,407 Net interest income 156,020 69,304 16,318 241,642 Provision for loan and lease losses 7,832 2,678 - 10,510 Net interest income after provision for loanand lease losses 148,188 66,626 16,318 231,132 NONINTEREST INCOME Wealth management income 17,316 9,338 - 26,654 Service charges on deposit accounts 17,372 6,871 - 24,243 Bank owned life insurance income 5,579 3,497 - 9,076 Other operating income 10,211 4,056 - 14,267 Net gains (losses) on sale of investment securities 2,064 (1,622) - 442 Mortgage banking income 2,966 460 - 3,426 Insurance commissions and fees 6,626 9,282 - 15,908 Cash management and electronic banking fees 8,662 3,810 - 12,472 Equity in undistributed net earnings of unconsolidated investments 2,402 - - 2,402 Total noninterest income 73,198 35,692 - 108,890 NONINTEREST EXPENSES Salaries, wages and employee benefits 84,375 45,845 - 130,220 Net premises and equipment 19,802 11,901 70 (e) 31,773 Advertising and marketing expenses 4,369 1,289 - 5,658 Amortization of intangible assets 3,033 3,851 (3,851) (f) 4,594 (f) 7,627 Other Expenses 27,194 18,127 45,321 Total noninterest expenses 138,773 81,013 813 220,599 Income before income taxes 82,613 21,305 15,505 119,423 Income tax expense 17,380 7,112 5,427 (g) 29,919 Net income $ 65,233 $14,193 $10,078 $89,504 Net Income Per Common Share: Basic net income per share $ 1.32 $0.55 $1.18 Weighted average basic shares outstanding 49,344 25,847 775 (h) 75,966 Diluted net income per share $ 1.31 $0.54 $1.17 Weighted average diluted shares outstanding 49,908 26,064 782 (h) 76,754 The following notes discuss the pro forma adjustments associated with the unaudited pro forma combined income statement of National Penn for the year ended December 31, 2007. Note (a): Fair value related amortization over estimated average life of loans. Note (b): Fair value related amortization over estimated average life of investment securities. Note (c): Fair value related amortization over estimated average life of deposits. Note (d): Fair value related amortization over estimated average life of long-term borrowings. Note (e): Fair value related amortization over estimated average life of premises and equipment Note (f): Amortization of core deposit intangible over 10 years for pro forma core deposit intangible and the reversal of historical KNBT amortization of the core deposit intangibles for the respective periods. Note (g): Tax effects of pro forma adjustments using a 35% tax rate. Note (h): Represents the additional weighted average shares to be issued in the merger with KNBT utilizing the exchange ratio 1:1.03. Note (i): Pro forma adjustments for amortization of intangibles and other adjustments based on net assets acquired will be significantly different in future years from the first year presented.The pre-tax amounts, unadjusted for KNBT's historical amortization of core deposit intangibles for the respective periods, are as follows: Year 2 - $5,647; Year 3 - $2,676; Year 4 - $332; and Year 5 - ($771) 10
